Case: 21-10068    Document: 00516235781          Page: 1    Date Filed: 03/11/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  March 11, 2022
                                  No. 21-10068
                                                                   Lyle W. Cayce
                                                                        Clerk

   Tango Marine S.A.,

                                                            Plaintiff—Appellee,

                                     versus

   Elephant Group Limited; Elephant Group, P.L.C.,

                                                       Defendants—Appellants.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 4:20-CV-42


                   ON PETITION FOR REHEARING

           (Opinion, December 3, 2021, 5th Cir., 19 F.4th 808)

   Before Jones, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:
         No member of the panel nor judge in regular active service of the court
   having requested that the court be polled on Rehearing En Banc (Fed. R.
   App. P. and 5th Cir. R. 35), the Petition for Rehearing En Banc is
   DENIED.
Case: 21-10068     Document: 00516235781           Page: 2    Date Filed: 03/11/2022




                                    No. 21-10068


          Because of the absence of a request for a poll of the en banc court, this
   panel will treat the petition as one for panel rehearing. Fed. R. App. P.
   40; 5th Cir. R. 40. We will deny rehearing and again affirm the district
   court judgment, but we will also withdraw our prior opinion. Consequently,
   we address a few points about the effect of our affirmance.
          The Plaintiff’s amended complaint asserted jurisdiction in the
   Northern District of Texas despite its acknowledgement that the
   “Defendants cannot be found in this District within the meaning of
   Supplemental Rule B.” That cited rule allows for suit in a district in which a
   defendant cannot be found on the basis of a complaint that seeks attachment
   of a defendant’s assets in the district in the hands of garnishees. FED. R.
   CIV. P., SUPP. RULE B.          The amended complaint identified several
   garnishees in the district and sought issuance of process for attachment and
   garnishment of the Defendants’ property in their possession of a value “up
   to the amount of at least $4,510,058.20 (principal damages as set out above,
   $50,000 for interest, costs and attorneys’ fees) to secure Tango’s claims.”
   The extent of the relief the judgment grants against the Defendants is defined
   by the jurisdiction asserted under Supplemental Rule B.
          After review of the briefs and record and consideration of oral
   argument, we conclude that the district court committed no reversible error
   in granting judgment. We AFFIRM.
          We withdraw our prior opinion. See Tango Marine S.A. v. Elephant
   Grp. Ltd., 19 F.4th 808 (5th Cir. 2021). The panel specifically withdraws its
   interpretation of Great Prize, S.A. v. Mariner Shipping Party, Ltd., 967 F.2d
   157, 159 (5th Cir. 1992). See id. at 814. What Great Prize means can be left
   for an appeal in which its meaning matters. It does not in this case.
          The petition for rehearing is DENIED.




                                          2